Citation Nr: 1522978	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left foot spur and, if so, whether service connection is warranted.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1987 to May 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left foot spur.  In November 2013, the RO determined that new and material evidence had been received to reopen the Veteran's claim and denied service connection on the merits.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left foot spur, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In his November 2011 Veteran's Supplemental Claim for Compensation (VA Form 21-526b), the Veteran sought service connection for left foot plantar warts.  The report of an August 2012 VA foot examination may be reasonably construed as a claim of entitlement to left hallux valgus.  The issues of service connection for recurrent left foot plantar warts and left hallux valgus have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  



FINDINGS OF FACT

1.  In January 2010, VA denied service connection for a left foot spur.  The Veteran was informed in writing of the adverse determination and his appellate rights in February 2010.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The January 2010 rating decision denying service connection for a left foot spur is final.  

3.  The additional documentation submitted since the January 2010 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

4.  Service connection is currently in effect for left lower extremity cold injury residuals, right lower extremity cold injury residuals, tinnitus, and bilateral hearing loss.  

5.  Left foot talus spurring is etiologically related to the Veteran's service-connected left lower extremity cold injury residuals.  


CONCLUSIONS OF LAW

1.  The January 2010 rating decision denying service connection for a left foot spur is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left foot spur has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The criteria for service connection for left foot talus spurring are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for left foot talus spurring.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Application to Reopen Service Connection for a Left Foot Spur

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In January 2010, the RO concurrently noted that "[y]our service treatment records show no observation, treatment, or diagnosis for spur left foot while in service" and denied service connection for a left foot spur as "although there is a record of treatment in service for spur on left foot, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The Veteran was informed in writing of the adverse decision and his appellate rights in February 2010.  He did not submit a NOD with the adverse decision.  

The evidence upon which the January 2010 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to a left foot spur.  A November 2009 VA X-ray study of the feet revealed a "corticated soft tissue calcification abutting [the] distal left talus [which] may represent [an] accessory ossicle."  

New and material evidence pertaining to the issue of service connection for a left foot spur was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2010 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2010 rating decision includes VA clinical and examination documentation and written statements from the Veteran.  A July 2011 left foot VA X-ray study revealed minor spurring on the dorsum of the distal left talus.  The report of a July 2011 VA foot examination notes the findings of the July 2011 VA left foot X-ray study.  The cited VA clinical documentation establishes that the Veteran exhibited left foot talus spurring on VA radiological evaluation.  It is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for a left foot spur is reopened.  


III.  Service Connection

The Veteran asserts that service connection for a left foot spur is warranted secondary to his service-connected left lower extremity cold injury residuals.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left lower extremity cold injury residuals, right lower extremity cold injury residuals, tinnitus, and bilateral hearing loss.  

The November 2009 VA X-ray study of the left foot revealed a "corticated soft tissue calcification abutting [the] distal left talus [which] may represent [an] accessory ossicle."  The July 2011 VA X-ray study of the left foot states that "minor spurring is noted in the dorsum of the distal left talus."  

Service connection is currently in effect for left lower extremity cold injury residuals.  The Veteran has been found to have left foot talus spurring on repeated VA X-ray studies.  X-ray abnormalities have been recognized by VA as disabilities associated with cold injury residuals.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2014).  Therefore, the Board concludes that service connection for left foot talus spurring is now warranted.  38 C.F.R. § 3.310(a).  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a left foot spur is granted.  

Service connection for left foot talus spurring is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


